             3:19-cv-03089-MBS               Date Filed 10/31/19           Entry Number 1   Page 1 of 5



                              SOUTHERN DISTRICT OF SOUTH CAROLINA




                              MOTION TO CONFIRM ARBITRATION AWARD



    Based upon the c1ward of the Arbitrator, as provided in the attached
   documents, Petitioner requests that the Court confirm the arbitration
  award as a judgment and enter judgment against the Respondents(s) in
                     the amount(s) of $6,132,000,000.00
                              Respectfully submitted,
                                     Petitioner




                                   Petitioner(s),

  NATHANIEL HALLMAN, ET AL (Contract No.:SAANH•A107A-070819-MEM/Saa-
          3491R8STR- 76FK2LIWKLD-S8FH449SYN/A107A-NH-001)


                                       VB.


                                 Respondents(s).
                UNITED STATES DEPARTMENT OF JUSTICE
    UNITED STATES ATTORNEY GENERAL WILLIAM BARR, ET AL
   HENRY MC MASTER, ET AL, GOVERNOR OF SOUTH CAROLINA


The undersigned arbitrator:

          1. Acknowledges that all documents and evidence submitted in this
arbitration have been reviewed and considered.

          2. Finds that the Petitioner has filed with SITCOM
ARBRtTRATION} and properly and timely served on Respondent an

arbitration claim.

                                                                                                          115

          3. Finds that Respondent has responded to this claim as required     by

the applicable arbitration code of procedure.
                        3:19-cv-03089-MBS             Date Filed 10/31/19          Entry Number 1   Page 2 of 5

10/18/2019

                   4.   Has conducted a hearing In accord with the applicable arbitration

   code of procedure.

                   5.   Finds that the evidence submitted in this case supports the issuance

   of this award.

                   6.   Issues an Award in favor of the Petitioner and against Respondent
   in the amount of $6,132,000,000.00 as damages, $ 6,132,000,000.00 as recoverable arbitration fees, and $
   6,132,000,000.00 as reasonable attorney fees, for a total award of S 6,132,000,000.00
   Dated: October 18th, 2019




   AFFIDAVIT
   Petitloner(s),

   NATHANIEL HALLMAN, ET AL



             vs.


   Respondent(s).

   UNITED STATES DEPARTMENT OF JUSTICE
   UNITED STATES ATTORNEY GENERAL WIUIAM BARR, ET AL
   HENRY MC MASTER, ET AL, GOVERNOR OF SOUTH CAROLINA




      Afflant, being duly sworn under oath, states:

   I am [Nathaniel Hallman I.
   An arbitration award was issued on JULY 8TH
   2019 by Arbitrator [MARK MOFFETT] In [Laurel, Mississippi). An




   This arbitration involved the following parties: MARK MOFFETT,
   SANDRA GOULETTE These parties signed and agreed to this
   arbitration as evidenced by an arbitration agreement attached to

   this affidavit as Exhibit B.
   The arbitration award was obtained pursuant to the agreement of the

   parties, the rules of the arbitration organization, and the law.



   Signature
                3:19-cv-03089-MBS              Date Filed 10/31/19             Entry Number 1   Page 3 of 5

10/18/2019

   ORDER
       •            I
   Petitioner (s)

   NATHANIEL HALLMAN, ET AL




   Respondent (s).

   UNITED STATES DEPARTMENT OF JUSTICE
   UNITED STATES ATTORNEY GENERAL WILLIAM BARR, ET AL
   HENRY MC MASTER, ET Al GOVERNOR OF SOUTH CAROLINA
   This Court has considered the request of Petitioner to confirm an
   arbitration award and has reviewed all documents.

   THIS COURT ORDER'S that the arbitration award Issued in this case In

   the amount of $6,132,000,000.00 Six Billion One Hundred Thirty Two MIiiion Dollars And Zero Cents In United States
   Currency( USC)) be

   confirmed and that a judgment be entered immediately in the amount of ,8,132,000,000.00(SixBillion One Hundred
   Thirty Two MIiiion Dollar's And Zero Cent•s>.




   [Six Billion One Hundred and Thirty Two Million Dollar's and Zero

  cents in United States Currency] in favor of [NATHANIEL HALLMAN)

  and aplnst [UNITED

  STATES DEPARTMENT OF JUSTICE, UNITED STATES ATTORNEY,
  ATTORNEY GENERAL WILLIAM BARR, ET AL, HENRY MC MASTER
  GOVERNOR OF THE STATE OF SOUTH CAROLINA damages due to

  Respondent. On [July 8,2019) the arbitrator(s) issued Petitioner an
  award of $6,132,000,000.00 Petitioner
  now moves to confirm this award.




                                                                                                              3/5
  Explanation

  The Federal Arbitration Act, 9 US.C. § 9, provides that "within one year
  after the award is made any party to the arbitration may apply to the
  court so specified for an order confirming the award, and thereupon the
  court must grant such an order unless the award is vacated, modified, or
  corrected. II Accordingly, this court has the obligation to confirm
  Petitioner's arbitration award into a judgment. See Doctor's Assocs., Inc.
  v. Cassarotto , 517 U.S. 681 (1996) (stating the purpose of the Federal
  Arbitration Act is to ensure that private agreements to arbitrate are
  enforced); Allied-Bruce Terminax Cos. v. Dobson, 513 U.S. 265 (1995)
                  3:19-cv-03089-MBS                      Date Filed 10/31/19                   Entry Number 1   Page 4 of 5

10/18/2019
   ("mhe basic purpose of the Federal Arbitration Act is to overcome
                                                                      11
   courts• refusals to enforce agreements to arbitrate.                    );   Southland Corp. v.
   Keating,

   465 u.s.1,
   1318

   15-16 (1984) (holding the Federal Arbitration Act preempts state law

   and state courts cannot apply state statutes that invalidate arbitration

   agreementsl•

   The standard of review of an arbitrator's decision by the court is very
   narrow. The scope of review is limited, and the court may not examine the
   merits of the decision except to the extent that the award exceeds the
   agreement of the parties. See Burchell Y. Marsh, 58 U.S. 344,349 (1854)
   (stating the appropriate scope of judicial review is whether the award is
   the honest decision of the arbitrator, made within the scope of the
   arbitrator's power, and that a court will not otherwise set aside an award
   for error). See also D.H. Blair & co. v. Gottdlener, 462 F.3d 95, 110 (2d Cir.
   2006)
  (quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984)) ("
  Normally, confirmation of an arbitration award Is 1a summary proceeding
  that merely makes what Is already a final arbitration award a judgment of
  the court• "); Coast Trading Co. v. Pacific Molasses Co., 681 F.2d 1195,
  1197-98 (9th Cir. 1982).




  Here, the arbltrator(s), having considered the pleadings and other evidence

  presented at the hearing, determined that Respondent was liable to
  Petitioner. There are no grourn:b for vacating. modifying. or correcting an




  arbitration award enumerated in 9 U.S.C. which exist, and

  Respondent has not made any motion to vacate, modify, or correct

  the award.

  Conclusion

  Petitioner respectfully requests an order confirming an arbitration award
  into a judgment in the amount of$ 6,132,000,000.00 for Petitioner
  [NATHANIEL HALLMAN) and against Respondent. UNITED STATES
  DEPARTMENT OF JUSTICE, UNITED STATES ATTORNEY
  GENERAL WILLIAM BARR, ET Al, HENRY MC MASTER, ET AL
  GOVERNOR OF SOUTH CAROLINA
  Dated:
             3:19-cv-03089-MBS   Date Filed 10/31/19   Entry Number 1   Page 5 of 5




Petitioner
Sent from Mail for Windows 10
